Exhibit 10.2

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
 


 
This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of December 23, 2005, amends the Second Amended and
Restated Loan Agreement, dated as of June 3, 2004 (the “AESOP I Operating Lease
Loan Agreement”), among AESOP LEASING L.P., a Delaware limited partnership
(“AESOP Leasing” or the “Borrower”), PV HOLDING CORP., a Delaware corporation
(“PVHC”), as a Permitted Nominee of the Borrower, QUARTX FLEET MANAGEMENT, INC.,
a Delaware corporation (“Quartx”), as a Permitted Nominee of the Borrower, and
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(“CRCF” or the “Lender”). Unless otherwise specified herein, capitalized terms
used herein shall have the meanings ascribed to such terms in (i) the
Definitions List attached as Schedule I to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004, as amended (the “Base Indenture”), between
CRCF, as issuer, and The Bank of New York, as trustee (the “Trustee”), as such
Definitions List may from time to time be amended in accordance with the terms
of the Base Indenture or the AESOP I Operating Lease Loan Agreement, as
applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 13.1 of the AESOP I Operating Lease Loan Agreement,
the AESOP I Operating Lease Loan Agreement may be amended with an agreement in
writing and signed and delivered by the Lender, AESOP Leasing, PVHC and Quartx
and consented to in writing by the Trustee;
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, the AESOP I Operating
Lease Loan Agreement may be amended with the written consent of CRCF, the
Trustee, any applicable Enhancement Provider, and the Requisite Investors;
 
WHEREAS, the parties desire to amend the AESOP I Operating Lease Loan Agreement
to reflect an increase in the maximum lease term for certain vehicles under the
AESOP I Operating Lease Loan Agreement from eighteen (18) to thirty-six (36)
months; and
 
WHEREAS, CRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to, and the Trustee, each applicable Enhancement
Provider and the Requisite Investors have consented to, the amendment of certain
provisions of the AESOP I Operating Lease Loan Agreement as set forth herein;
 
NOW, THEREFORE, it is agreed:
 

1.  
Section 10.14 of the AESOP I Operating Lease Loan Agreement is hereby amended
such that all references therein to “eighteen (18) months” shall hereby be
replaced with “thirty-six (36) months.”

 

2.  
This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the AESOP I Operating Lease Loan Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 

3.  
This Amendment shall become effective as of the date (the “Amendment Effective
Date”) on which each of the following have occurred: (i) each of the parties
hereto shall have executed and delivered this Amendment to the Trustee, (ii) the
Rating Agency Consent Condition shall have been satisfied with respect to this
Amendment and (iii) the Requisite Investors, the Trustee, the Lender and, for
any applicable Series of Notes, each applicable Enhancement Provider, shall have
consented hereto.

 

4.  
From and after the Amendment Effective Date, all references to the AESOP I
Operating Lease Loan Agreement shall be deemed to be references to the AESOP I
Operating Lease Loan Agreement as amended hereby.

 

5.  
This Amendment may be executed in separate counterparts by the parties hereto,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument.

 

6.  
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 
 
 
-2-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 

     
AESOP LEASING L.P.
By: AESOP LEASING CORP.
its general partner
 
   
By
/s/ Lori Gebron
     
Name: Lori Gebron
Title: Vice President



 

     
PV HOLDING CORP.
 
   
By
/s/ Karen C. Sclafani
     
Name: Karen C. Sclafani
 Title: Senior Vice President and Secretary



 

     
QUARTX FLEET MANAGEMENT, INC.
 
   
By
/s/ Karen C. Sclafani
     
Name: Karen C. Sclafani
 Title: Senior Vice President and Secretary




     
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
   
By
/s/ Lori Gebron
     
Name: Lori Gebron
Title: Vice President





 
Acknowledged and consented to:



 
THE BANK OF NEW YORK,
as Trustee
   
By
/s/ John Bobko
     
Name: John Bobko
Title: Vice President
   


